O'Malley, J. (dissenting).
I dissent upon the ground that the writ of habeas corpus does not lie. The court had jurisdiction of *6the person of the relator and of the offense charged. There was but an erroneous construction of the requirements of the statute. In such circumstance's the law is well settled that the relator’s only remedy is by way of appeal. (People ex rel. Tweed v. Liscomb, 60 N. Y. 559, 570-574; People ex rel. Danziger v. P. E. House of Mercy, 128 id. 180, 185; People ex rel. Bailey v. McCann, 222 App. Div. 465; People ex rel. Smith v. Barr, 223 id. 168.) I, therefore, vote for a reversal of the order and for a dismissal of the writ and for the remand of the relator to custody.
Order reversed, the writ sustained and the relator discharged.